Bloodworth, J.
1. It is never reversible error for a judge to refuse to direet a verdict. Stewart v. Attaway, 18 Ga. App, 158 (88 S. E. 992); Cunningham, v. Waters, 142 Ga. 115 (82 S. E. 518).
2. No complaint is made of any ruling on the admission or rejection of evidence, and no error in the charge is alleged. The jury passed upoh the facts; the judge presiding in the superior court overruled the certiorari and thjs court will not interfere.

Judgment affirmed.


Broyles, P- J-i and Harwell, J., concur.